This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 32,102

 5 BERLINDA GONZALES,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Kenneth H. Martinez, District Judge


 9 Gary K. King, Attorney General
10 M. Anne Kelly, Assistant Attorney General
11 Albuquerque, NM

12 for Appellant

13 Jacqueline L. Cooper, Chief Public Defender
14 Sergio Viscoli, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellee


17                                 MEMORANDUM OPINION

18 KENNEDY, Judge.
 1        The State appeals from the order suppressing statements made by Berlinda

 2 Gonzales (Defendant). We issued two calendar notices proposing to affirm. In our

 3 second calendar notice, we noted that the district court accepted Defendant’s claims

 4 that she was in custody when she was questioned and that she was not given Miranda

 5 warnings, and we proposed to conclude that the district court was correct in

 6 suppressing Defendant’s statements. In response, the State has notified this Court that

 7 it will not be filing a memorandum in opposition to our second calendar notice.

 8 Therefore, for the reasons discussed in this Opinion and in our second calendar notice,

 9 we affirm the decision of the district court.

10        IT IS SO ORDERED.



11                                                 _______________________________
12                                                 RODERICK T. KENNEDY, Judge


13 WE CONCUR:



14 _________________________________
15 JAMES J. WECHSLER, Judge



16 _________________________________
17 MICHAEL D. BUSTAMANTE, Judge

                                              2